Exhibit 10.1

 

EIGHTH AMENDMENT

 

THIS EIGHTH AMENDMENT (this “Amendment”) is made and entered into as of May 8,
2015, by and between HUDSON PENINSULA OFFICE PARK, LLC, a Delaware limited
liability company (“Landlord”), and NETSUITE INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.                                    Landlord (as successor to EOP-Peninsula
Office Park, L.L.C., a Delaware limited liability company) and Tenant (as
successor to Netsuite, Inc., a California corporation) are parties to that
certain lease dated August 2, 2005, as previously amended by that certain First
Amendment dated August 24, 2008, that certain Second Amendment dated October 8,
2010 (“Second Amendment”), that certain Third Amendment dated December 9, 2011
(the “Third Amendment”), that certain Fourth Amendment dated February 1, 2013,
that certain Fifth Amendment dated May 15, 2013, that certain Sixth Amendment
dated July 8, 2013, and that certain Seventh Amendment dated February 28, 2014
(the “Seventh Amendment”) (as amended, the “Lease”).  Pursuant to the Lease,
Landlord has leased to Tenant space currently containing approximately 93,743
rentable square feet (the “Existing Premises”) described as (i) Suite No. 100 on
the first floor consisting of 15,747 rentable square feet, (ii) Suite No. 200 on
the second floor consisting of 29,888 rentable square feet, (iii) Suite No. 400
on the fourth floor consisting of 33,954 rentable square feet, and
(iv) Suite No. 110 on the first floor consisting of 14,154 rentable square feet,
all in the Building commonly known as Peninsula Office Park Building 9 located
at 2955 Campus Drive, San Mateo, California (the “Building”).

 

B.                                    The Lease will expire by its terms on
August 31, 2019 (the “Existing Expiration Date”), and the parties wish to extend
the term of the Lease on the following terms and conditions.

 

C.                                    The parties wish to expand the Premises
(defined in the Lease) to include additional space, containing approximately
34,730 rentable square feet consisting of (a) 520 rentable square feet described
as Suite No. 120 on the first floor of the building and the ground floor lobby
area of the Building, and (b) 34,210 rentable square feet described as
Suite No. 300 on the third floor of the building, as shown on Exhibit A attached
hereto (collectively, the “Suite 300/120 Expansion Space”), on the following
terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Extension.  The term of the Lease is
hereby extended through May 31, 2022 (the “Second Extended Expiration Date”). 
The portion of the term of the Lease beginning on the date immediately following
the Existing Expiration Date (the “Second Extension Date”) and ending on the
Second Extended Expiration Date shall be referred to herein as the “Second
Extended Term”.

 

2.                                      Suite 300/120 Expansion.

 

2.1.                            Effect of Expansion.  Effective as of the
Suite 300/120 Expansion Effective Date, the Premises shall be increased from
93,743 rentable square feet on the first, second and fourth floors to 128,473
rentable square feet on the first, second and fourth floors by the addition of
the Suite 300/120 Expansion Space, and, from and after the Suite 300/120
Expansion Effective Date, the Existing Premises and the Suite 300/120 Expansion
Space shall collectively be deemed the Premises.  The term of the Lease for the
Suite 300/120 Expansion Space (the “Suite 300/120 Expansion Term”) shall
commence on the Suite 300/120 Expansion Effective Date and, unless sooner
terminated in accordance with the Lease, end on the Second Extended Expiration
Date.  From and after the Suite 300/120 Expansion Effective Date, the
Suite 300/120 Expansion Space shall be subject to all the terms and conditions
of the Lease except as provided herein.  Except as may be expressly provided
herein, (a) Tenant shall not be entitled to receive, with respect to the
Suite 300/120 Expansion Space, any allowance, free rent or other financial
concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Suite 300/120 Expansion Space.

 

2.2.                            Suite 300/120 Expansion Effective Date.  As used
herein, “Suite 300/120 Expansion Effective Date” means the earlier of (i) the
date on which Tenant first conducts business in the Suite 300/120 Expansion
Space pursuant to this Amendment, or (ii) the date occurring ninety (90) days
after the Suite 300/120 Expansion Delivery Date (defined below).  As used
herein, “Suite 300/120 Expansion Delivery Date” means the date on which Landlord
tenders possession of the Suite 300/120 Expansion Space to Tenant free from
occupancy by any party, which is estimated to be May 19, 2015.  During the
period

 

1

--------------------------------------------------------------------------------


 

beginning on the Suite 300/120 Expansion Delivery Date and ending on the date
immediately preceding the Suite 300/120 Expansion Effective Date, all provisions
of the Lease relating to the Suite 300/120 Expansion Space shall apply as if the
Suite 300/120 Expansion Effective Date had occurred; provided, however, that
during such period (a) Tenant shall not be required to pay Base Rent or Tenant’s
Pro Rata Share of Expenses and Taxes for the Suite 300/120 Expansion Space, and
(b) Tenant may not conduct business in the Suite 300/120 Expansion Space.  Any
delay in the Suite 300/120 Expansion Delivery Date or Suite 300/120 Expansion
Effective Date shall not subject Landlord to any liability for any loss or
damage resulting therefrom.

 

2.3.                            Confirmation Letter.  At any time after the
Suite 300/120 Expansion Effective Date, Landlord may deliver to Tenant a notice
substantially in the form of Exhibit C attached hereto, as a confirmation of the
information set forth therein.  Tenant shall execute and return (or, by written
notice to Landlord, reasonably object to) such notice within five (5) business
days after receiving it.

 

3.                                      Base Rent.

 

3.1.                            Existing Premises During Second Extended Term. 
With respect to the Existing Premises during the Second Extended Term, the
schedule of Base Rent shall be as follows:

 

Period of Second
Extended Term

 

Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)

 

Monthly
Base Rent

 

9/1/19 – 5/31/20

 

$

55.38

 

$

432,585.15

 

6/1/20 – 5/31/21

 

$

57.04

 

$

445.562.70

 

6/1/21 – 5/31/22

 

$

58.75

 

$

458,929.59

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3.2.                            Suite 300/120 Expansion Space During
Suite 300/120 Expansion Term.  With respect to the Suite 300/120 Expansion Space
during the Suite 300/120 Expansion Term, the schedule of Base Rent shall be as
follows:

 

Period During Suite
300/120 Expansion
Term

 

Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)

 

Monthly
Base Rent

 

Expansion Effective Date – 5/31/16

 

$

49.20

 

$

142,393.00

 

6/1/16 – 5/31/17

 

$

50.68

 

$

146,676.37

 

6/1/17 – 5/31/18

 

$

52.20

 

$

151,075.50

 

6/1/18 – 5/31/19

 

$

53.76

 

$

155,590.40

 

6/1/19 – 5/31/20

 

$

55.38

 

$

160,278.95

 

6/1/20 – 5/31/21

 

$

57.04

 

$

165,083.27

 

6/1/21 – 5/31/22

 

$

58.75

 

$

170,032.29

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

Notwithstanding the foregoing, Base Rent for the Suite 300/120 Expansion Space
shall be abated, in the amount of $142,393.00 per month, for the first three
(3) full calendar months of the Suite 300/120 Expansion Term; provided, however,
that if a Default exists when any such abatement would otherwise apply, such
abatement shall be deferred until the date, if any, on which such Default is
cured.

 

4.                                      Additional Security Deposit.   No
additional security deposit shall be required in connection with this Amendment.

 

5.                                     Tenant’s Pro Rata Share.  With respect to
the Suite 300/120 Expansion Space during the Suite 300/120 Expansion Term,
Tenant’s Pro Rata Share shall be 25.7779%, reflecting the provisions of
Section 9.10 below.

 

6.                                      Expenses and Taxes.

 

6.1.                            Existing Premises During Second Extended Term. 
With respect to the Existing Premises during the Second Extended Term, Tenant
shall pay for Tenant’s Pro Rata Share of Expenses and Taxes in accordance with
the terms of the Lease; provided, however, that,

 

2

--------------------------------------------------------------------------------


 

with respect to the Existing Premises during the Second Extended Term, the Base
Year for Expenses and Taxes shall be 2019.

 

6.2.                            Suite 300/120 Expansion Space During
Suite 300/120 Expansion Term.  With respect to the Suite 300/120 Expansion Space
during the Suite 300/120 Expansion Term, Tenant shall pay for Tenant’s Pro Rata
Share of Expenses and Taxes in accordance with the terms of the Lease; provided,
however, that, with respect to the Suite 300/120 Expansion Space during the
Suite 300/120 Expansion Term, the Base Year for Expenses and Taxes shall be
2016.

 

7.                                      Improvements to Existing Premises and
Suite 300/120 Expansion Space.

 

7.1.                            Configuration and Condition of Existing Premises
and Suite 300/120 Expansion Space.  Tenant acknowledges that it is in possession
of the Existing Premises and that it has inspected the Suite 300/120 Expansion
Space, and agrees to accept each such space in its existing configuration and
condition (or, in the case of the Suite 300/120 Expansion Space, in such other
configuration and condition as any existing tenant of the Suite 300/120
Expansion Space may cause to exist in accordance with its lease), without any
representation by Landlord regarding its configuration or condition and without
any obligation on the part of Landlord to perform or pay for any alteration or
improvement, except as may be otherwise expressly provided in this Amendment.

 

7.2.                            Responsibility for Improvements to Existing
Premises and Suite 300/120 Expansion Space.  Tenant shall be entitled to perform
improvements to the Existing Premises and to the Expansion Space, and to receive
an allowance from Landlord for such improvements, in accordance with Exhibit B
attached hereto.

 

8.                                      Renewal Option.  The Renewal Option set
forth in Section 6.2 of the Third Amendment is hereby deleted.  Tenant shall
have the following Renewal Option:

 

8.1.                            Grant of Option; Conditions.  Tenant shall have
the right to extend the Term (the “Renewal Option”) for one additional period of
5 years commencing on the day following the Second Extended Termination Date and
ending on the 5th anniversary of the Second Extended Termination Date (the
“Renewal Term”), if:

 

A.                                    Landlord receives notice of exercise
(“Initial Renewal Notice”) not earlier than May 31, 2021 and not later than
August 31, 2021; and

 

B.                                    Tenant is not in Default under the Lease,
as amended, beyond any applicable cure periods at the time that Tenant delivers
its Initial Renewal Notice or at the time Tenant delivers its Binding Notice (as
defined below); and

 

C.                                    No more than 50% of the Premises is sublet
(other than pursuant to a Permitted Transfer, as defined in the Lease) at the
time that Tenant delivers its Initial Renewal Notice or at the time Tenant
delivers its Binding Notice;

 

D.                                    The Lease has not been assigned (other
than pursuant to a Permitted Transfer) prior to the date that Tenant delivers
its Initial Renewal Notice or prior to the date Tenant delivers its Binding
Notice.

 

8.2.                            Terms Applicable to Premises During Renewal
Term.

 

A.                                    The initial Base Rent rate per rentable
square foot for the Premises during the Renewal Term shall equal 95% of the
Prevailing Market (hereinafter defined) rate per rentable square foot for the
Premises.  Base Rent during the Renewal Term shall increase, if at all, in
accordance with the increases assumed in the determination of Prevailing Market
rate.  Base Rent attributable to the Premises shall be payable in monthly
installments in accordance with the terms and conditions of Section 4 of the
Lease.

 

B.                                    Tenant shall pay Additional Rent (i.e.
Taxes and Expenses) for the Premises during the Renewal Term in accordance with
the Lease, as amended hereby, and the manner and method in which Tenant
reimburses Landlord for Tenant’s Pro Rata Share of Tax Excess and Expense Excess
and the Base Year, if any, applicable to such matter, shall be some of the
factors considered in determining the Prevailing Market rate for the Renewal
Term.  Notwithstanding the foregoing, the Base Year for the Renewal Term shall
be the calendar year of 2022.

 

3

--------------------------------------------------------------------------------


 

8.3.                            Initial Procedure for Determining Prevailing
Market.  Within 30 days after receipt of Tenant’s Initial Renewal Notice,
Landlord shall advise Tenant of the applicable Base Rent rate for the Premises
for the Renewal Term.  Tenant, within 15 days after the date on which Landlord
advises Tenant of the applicable Base Rent rate for the Renewal Term, shall
either (i) give Landlord final binding written notice (“Binding Notice”) of
Tenant’s exercise of its Renewal Option, or (ii) if Tenant disagrees with
Landlord’s determination, provide Landlord with written notice of rejection (the
“Rejection Notice”).  If Tenant fails to provide Landlord with either a Binding
Notice or Rejection Notice within such 15 day period, Tenant shall be deemed to
have delivered Rejection Notice.  If Tenant provides Landlord with a Binding
Notice, Landlord and Tenant shall enter into the Renewal Amendment (as defined
below) upon the terms and conditions set forth herein.  If Tenant provides (or
is deemed to have provided) Landlord with a Rejection Notice, Landlord and
Tenant shall work together in good faith to agree upon the Prevailing Market
rate for the Premises during the Renewal Term.  When Landlord and Tenant have
agreed upon the Prevailing Market rate for the Premises, such agreement shall be
reflected in a written agreement between Landlord and Tenant, whether in a
letter or otherwise, and Landlord and Tenant shall enter into the Renewal
Amendment in accordance with the terms and conditions hereof.  If, within 30
days after delivery of a Tenant’s Rejection Notice, the parties fail to agree in
writing upon the Prevailing Market rate, the Prevailing Market rate shall be
determined in accordance with the arbitration procedure described in Section 8.4
below.

 

8.4.                            Arbitration Procedure.

 

A.                                    Within 5 days after the end of the 30-day
period described in Section 8.3 above, Landlord and Tenant shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”).  If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates.  If the Prevailing Market rate
is not resolved by the foregoing process, then, within 7 days after the exchange
of Estimates, Landlord and Tenant shall each select an appraiser to determine
which of the two Estimates most closely reflects the Prevailing Market rate for
the Premises during the Renewal Term.  Each appraiser so selected shall be
certified as an MAI appraiser or as an ASA appraiser and shall have had at least
5 years experience within the previous 10 years as a real estate appraiser
working in the San Mateo, California area, with working knowledge of current
rental rates and practices who has not represented the party selecting such
appraiser on a prior occasion during the prior 3 years.  For purposes hereof, an
“MAI” appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an “ASA”
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

B.                                    Upon selection, Landlord’s and Tenant’s
appraisers shall work together in good faith to agree upon which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises. 
The Estimate chosen by such appraisers shall be binding on both Landlord and
Tenant as the Base Rent rate for the Premises during the Renewal Term.  If
either Landlord or Tenant fails to appoint an appraiser within the 7 day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof.  If the two appraisers cannot agree upon
which of the two Estimates most closely reflects the Prevailing Market within 20
days after their appointment, then, within 10 days after the expiration of such
20 day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria.  Once the third appraiser (i.e. arbitrator) has been
selected as provided for above, then, as soon thereafter as practicable but in
any case within 14 days, the arbitrator shall make his determination of which of
the two Estimates most closely reflects the Prevailing Market rate and such
Estimate shall be binding on both Landlord and Tenant as the Base Rent rate for
the Premises.  If the arbitrator believes that expert advice would materially
assist him, he may retain one or more qualified persons to provide such expert
advice.  The parties shall share equally in the costs of the arbitrator and of
any experts retained by the arbitrator.  Any fees of any appraiser, counsel or
experts engaged directly by Landlord or Tenant, however, shall be borne by the
party retaining such appraiser, counsel or expert.

 

4

--------------------------------------------------------------------------------


 

C.                                    If the Prevailing Market rate has not been
determined by the commencement date of the Renewal Term, Tenant shall pay Base
Rent upon the terms and conditions in effect during the last month of the
initial Term for the Premises until such time as the Prevailing Market rate has
been determined.  Upon such determination, the Base Rent for the Premises shall
be retroactively adjusted to the commencement of the Renewal Term for the
Premises.  If such adjustment results in an underpayment of Base Rent by Tenant,
Tenant shall pay Landlord the amount of such underpayment within 30 days after
the determination thereof.  If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments, until the entire amount of such overpayment has been
credited against Base Rent.

 

8.5.                            Renewal Amendment.  If Tenant is entitled to and
properly exercises its Renewal Option, Landlord shall prepare an amendment (the
“Renewal Amendment”) to reflect changes in the Base Rent, Term, Termination Date
and other appropriate terms.  The Renewal Amendment shall be sent to Tenant
within a reasonable time after determination of the Prevailing Market rate in
accordance with this Section 8, and, when the Renewal Amendment is in proper
form, Landlord and Tenant shall execute and deliver the Renewal Amendment within
15 days after finalizing the same, but an otherwise valid exercise of the
Renewal Option shall be fully effective whether or not the Renewal Amendment is
executed.

 

8.6.                            Definition of Prevailing Market.  For purposes
of this Renewal Option, “Prevailing Market” shall mean the arms length fair
market annual rental rate per rentable square foot under renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the San Mateo, California
area.  The determination of Prevailing Market shall take into account any
material economic differences between the terms of this Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes.

 

9.                                      Other Pertinent Provisions.  Landlord
and Tenant agree that, effective as of the date of this Amendment (unless
different effective date(s) is/are specifically referenced in this Section), the
Lease shall be amended in the following additional respects:

 

9.1.                            California Civil Code Section 1938.  Pursuant to
California Civil Code § 1938, Landlord hereby states that the Existing Premises
and the Expansion Space have not undergone inspection by a Certified Access
Specialist (CASp) (defined in California Civil Code § 55.52).

 

9.2.                            Exclusive Monument Signage.

 

A.                                  Tenant’s Right to Monument Signage.  Subject
to the terms of this Section 9.2, from and after the Suite 300/120 Expansion
Effective Date, Section 4.3 of the Second Amendment shall be of no further force
or effect, and Tenant shall have the exclusive right to have signage (“Tenant’s
Monument Signage”) on the Monument Sign that serves the Building as of the date
of this Amendment.  Tenant’s Monument Signage shall bear “Tenant’s Name”, which
for purposes of this Section 9.2  means, at any time, at Tenant’s discretion,
(i) the name of Tenant set forth in the first paragraph of this Amendment
(“Tenant’s Existing Name”), or (ii) if Tenant’s name is not then Tenant’s
Existing Name, then Tenant’s name, provided that such name is compatible with a
first-class office building, as determined by Landlord in its reasonable
discretion, and/or (iii) Tenant’s logo, provided that such logo is compatible
with a first-class office building.  Notwithstanding any contrary provision
hereof, Tenant’s rights under this Section 9.2 shall be personal to the party
named as Tenant in the first paragraph of this Amendment (“Existing Tenant”) and
to any successor to Existing Tenant’s interest in the Lease that acquires its
interest in the Lease solely by means of one or more Permitted Transfers
originating with Existing Tenant, and may not be transferred to any other party.

 

B.                                  Landlord’s Approval.  Landlord and Tenant
hereby approve the Tenant’s Monument Signage as it exists as of the date of this
Amendment (“Existing Monument Signage”), subject to applicable Laws.  Any
changes to Tenant’s Existing Monument Signage shall comply with all applicable
Laws and shall be subject to Landlord’s reasonable approval; provided that so
long as the proposed Tenant’s Monument Signage does not differ in any material
respect from Tenant’s Existing

 

5

--------------------------------------------------------------------------------


 

Monument Signage, Landlord shall have no approval rights with respect thereto,
except with respect to any arrangements for illumination.

 

C.                                  Fabrication; Installation; Maintenance;
Removal; Costs. In the event of any changes to Tenant’s Existing Monument
Signage approved pursuant to Section 9.2.B above, Landlord shall fabricate and
install Tenant’s Monument Signage on the Monument Sign.  In addition, Landlord
shall, (a) at the expiration or earlier termination of Tenant’s rights under
this Section 9.2, remove Tenant’s Monument Signage, and (b) maintain, repair,
and (if applicable) illuminate the Monument Sign.  Tenant shall reimburse
Landlord, promptly upon demand, for (x) all costs incurred by Landlord in
fabricating, installing or removing Tenant’s Monument Signage, and (y)  all
costs incurred by Landlord in maintaining, repairing and (if applicable)
illuminating the Monument Sign.

 

D.                                  Termination.  Tenant’s rights to Tenant’s
Monument Signage shall terminate and Landlord shall have the right to remove
Tenant’s Monument Signage at Tenant’s sole cost and expense (payable by Tenant
upon demand) (1) upon expiration or earlier termination of the Lease, and
(2) if, at any time during the Term (or renewal thereof), Tenant (i) assigns the
Lease (other than in connection with a Permitted Transfer), or (ii) Defaults
under any term or condition of the Lease and such Default is not cured for a
period in excess of 90 days (provided that the foregoing in no event shall be
construed to be an extension of any cure period available to Tenant as provided
in the Lease).

 

9.3.                            Entry Door Sign.

 

A.                                    Effective as of the Suite 300/120
Expansion Effective Date, Tenant, provided Tenant is not in Default and obtains
all necessary building permits and zoning and regulatory approvals, shall have
the exclusive right to install one (1) sign identifying Tenant (the “Entry Door
Sign”) on the main entry door of the Building.  Within a reasonable time after
its execution of this Amendment, Tenant shall submit detailed drawings of its
proposed Entry Door Sign to Landlord for its review and approval, which approval
shall not be unreasonably withheld or delayed.   Such drawings shall include,
without limitation, detailed information concerning the size, material, shape,
color, lettering, type and method of installation of the proposed Entry Door
Sign.  Landlord and Tenant and their respective architects shall work together
in good faith to agree upon a final design for the Entry Door Sign.

 

B.                                    Tenant shall be solely responsible for all
costs in connection with the Entry Door Sign, including, without limitation, all
costs of obtaining permits and zoning and regulatory approvals and all costs of
design, construction, installation, supervision and wiring.  Prior to commencing
any work in connection with the installation of the Entry Door Sign, Tenant
shall furnish to Landlord for its approval copies of all plans and
specifications for the installation of the Entry Door Sign; names and addresses
of contractors; copies of contracts; necessary permits and evidence of
contractor’s and subcontractor’s insurance in an amount reasonably satisfactory
to Landlord.  Except to the extent caused by the gross negligence or willful
misconduct of Landlord or its agents, contractors or employees (but subject to
Sections 15 and 20 of the Lease) (i) Tenant shall be solely responsible for any
damage to the Entry Door Sign and any damage that the Entry Door Sign or its
installation may cause to the Building, the Property, or any other property of
Landlord or any third party, and (ii) Tenant will indemnify Landlord against any
cost or liability of any kind relating to the Entry Door Sign.

 

C.                                    Except to the extent caused by the gross
negligence or willful misconduct of Landlord or its agents, contractors or
employees (but subject to Sections 15 and 20 of the Lease), Tenant shall be
responsible for maintaining the Signs in a first class manner and for all costs
of repairing the Entry Door Sign, including, without limitation, all cost of
repairing or replacing any damaged portions of the Entry Door Sign.  All such
work shall be performed with reasonable prior notice to Landlord by contractors
that meet the criteria set forth in this Section 9.3 with respect to the
installation of the Entry Door Sign, including, without limitation, the prior
approval of Landlord, which approval shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, if Tenant fails to repair or maintain
the Entry Door Sign within 30 days written notice from Landlord to Tenant,
Landlord shall have the right to maintain the Entry Door Sign with contractors
selected by Landlord and to bill Tenant for the cost thereof as Additional Rent.

 

6

--------------------------------------------------------------------------------


 

D.                                    Tenant, upon the expiration date or sooner
termination of the Lease, shall remove the Entry Door Sign and restore any
damage to the Building and Property at Tenant’s expense.  Such removal and
restoration work shall be performed by contractors that meet the criteria set
forth in this Section 9.3 with respect to the installation of the Entry Door
Sign, including, without limitation, the prior approval of Landlord, which
approval shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, Landlord shall have the right to perform any removal or restoration
work with contractors selected by Landlord and to bill Tenant for the cost
thereof as Additional Rent.  In addition, Tenant’s right to the Entry Door
Signage shall terminate and Landlord shall have the right to remove the Entry
Door Sign at Tenant’s sole cost and expense (payable by Tenant upon demand as
Additional Rent) if, at any time during the Term (or renewal thereof), Tenant
(i) assigns the Lease (other than in connection with a Permitted Transfer), or
(ii) Defaults under any term or condition of the Lease and such Default is not
cured for a period in excess of 90 days (provided that the foregoing in no event
shall be construed to be an extension of any cure period available to Tenant as
provided in the Lease).

 

9.4.                            Fitness Center.  Subject to the provisions of
this Section 9.4, so long as Tenant is not in Default under the Lease, and
provided such persons execute Landlord’s standard waiver of liability form and
pay the applicable one time or monthly fee (if any), then the employees of
Tenant and of its subtenants under subleases permitted or approved pursuant to
the Lease (the “Fitness Center Users”) shall be entitled to use the fitness
center (the “Fitness Center”) in the building located at 2988 Campus Drive, San
Mateo, California. The use of the Fitness Center shall be subject to the
reasonable rules and regulations (including rules regarding hours of use)
established from time to time by Landlord for the Fitness Center.  Landlord and
Tenant acknowledge that the use of the Fitness Center by the Fitness Center
Users shall be at their own risk and that the terms and provisions of Section 13
of the Lease shall apply to Tenant and the Fitness Center User’s use of the
Fitness Center.  The costs of operating, maintaining and repairing the Fitness
Center may be included as part of Expenses.  Tenant acknowledges that the
provisions of this Section shall not be deemed to be a representation by
Landlord that Landlord shall continuously maintain the Fitness Center (or any
other fitness facility) throughout the Term of this Lease, and Landlord shall
have the right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. In addition, in the event Landlord no
longer owns the building located at 2988 Campus Drive, San Mateo, California,
the rights of Tenant and the Fitness Center Users to use the Fitness Center may,
at Landlord’s option, be terminated.  No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Rent, or constitute a constructive eviction, or result
in an event of default by Landlord under this Lease.

 

9.5.                            Shower Facility.  Subject to the provisions of
this Section 9.5, so long as Tenant is not in Default under the Lease, the
employees of Tenant and of its subtenants under subleases permitted or approved
pursuant to the Lease (the “Shower Users”) shall be entitled to use the shower
facility (the “Shower Facility”) in the building located at 2988 Campus Drive,
San Mateo, California.  The use of the Shower Facility shall be subject to the
reasonable rules and regulations (including rules regarding hours of use)
established from time to time by Landlord for the Shower Facility.  Landlord and
Tenant acknowledge that the use of the Shower Facility by the Shower Users shall
be at their own risk and that the terms and provisions of Section 13 of the
Lease shall apply to Tenant and the Shower User’s use of the Shower Facility. 
The costs of operating, maintaining and repairing the Shower Facility shall be
included as part of Expenses.  Tenant acknowledges that the provisions of this
Section shall not be deemed to be a representation by Landlord that Landlord
shall continuously maintain the Shower Facility throughout the Term, and
Landlord shall have the right, at Landlord’s sole discretion, to expand,
contract, eliminate or otherwise modify the Shower Facility.  In addition, in
the event Landlord no longer owns the building located at 2988 Campus Drive, San
Mateo, California, the rights of Tenant and the Shower Users to use the Shower
Facility may, at Landlord’s option, be terminated.  No expansion, contraction,
elimination or modification of the Shower Facility, and no termination of
Tenant’s or the Shower User’s rights to the Shower Facility shall entitle Tenant
to an abatement or reduction in Rent, constitute a constructive eviction, or
result in an event of default by Landlord under this Lease.

 

9.6.                            Rules and Regulations.  The following is hereby
added to Exhibit E to the Lease (Rules and Regulations):

 

7

--------------------------------------------------------------------------------


 

“Fitness Center Rules.  Tenant shall cause its Fitness Center Users (whether
members or prospective members of the Fitness Center) to comply with the
following Fitness Center rules and regulations (subject to change from time to
time as Landlord may solely determine):

 

A.                                No guests of Fitness Center Users will be
permitted to use the Fitness Center without the prior written approval of
Landlord or Landlord’s representative.

 

B.                                Fitness Center Users are not allowed to be in
the Fitness Center other than the hours designated by Landlord from time to
time.  Landlord shall have the right to alter the hours of use of the Fitness
Center, at Landlord’s sole discretion.

 

C.                                All Fitness Center Users must execute
Landlord’s Waiver of Liability prior to use of the Fitness Center and agree to
all terms and conditions outlined therein.

 

D.                                Individual membership and guest keycards to
the Fitness Center shall not be shared and shall only be used by the individual
to whom such keycard was issued.  Failure to abide by this rule may result in
immediate termination of such Fitness Center User’s right to use the Fitness
Center.

 

E.                                 All Fitness Center Users and approved guests
must have a pre-authorized keycard to enter the Fitness Center.  A
pre-authorized keycard shall not be issued to a prospective Fitness Center user
until receipt by Landlord of Landlord’s initial fee, if any, for use of the
Fitness Center by such Fitness Center User(s).

 

F.                                  Use of the Fitness Center is a privilege and
not a right.  Failure of a Fitness Center User to follow gym rules or to act
inappropriately while using the facilities shall result in termination of such
Fitness Center User’s Fitness Center privileges.”

 

9.7.                            ROFO Lease.  Notwithstanding anything in the
Lease to the contrary, Landlord and Tenant confirm and agree that the POP 8
Lease (defined below) is a “ROFO Lease” for all purposes under the Lease, as
amended.  For purposes of this Section 9.7, “POP8 Lease” means that certain
lease between Landlord, as landlord, and Tenant, as tenant, dated           
[sic], 2013, pursuant to which Tenant leases from Landlord space in the building
commonly known as Peninsula Office Park Building 8 located at 2929 Campus Drive,
San Mateo, California, as amended to date and as may be further amended from
time to time.

 

9.8.                            Insurance.  Clause (a) of the first sentence of
Section 14 of the Lease is hereby deleted and replaced with the following: 
“Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of at least
$3,000,000 each occurrence and $4,000,000 annual aggregate.”

 

9.9.                            Subrogation.  Section 15 of the Lease is hereby
deleted and replaced with the following:  “Each party waives, and shall cause
its insurance carrier to waive, any right of recovery against the other party,
any of its (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees or agents for any loss
of or damage to property which loss or damage is (or, if the insurance required
under this Lease, as the same may be amended from time to time, had been
carried, would have been) covered by property insurance.  For purposes of this
Section 15 only, (a) any deductible with respect to a party’s insurance shall be
deemed covered by, and recoverable by such party under, valid and collectable
policies of insurance, and (b) any contractor retained by Landlord to install,
maintain or monitor a fire or security alarm for the Building shall be deemed an
agent of Landlord.”

 

9.10.                     Remeasurement.  Landlord and Tenant acknowledge and
agree that Landlord has remeasured the Building and that, according to such
remeasurement, the square footage of the Suite 300/120 Expansion Space is 34,730
rentable square feet and the square footage of the Building is 134,728 rentable
square feet.  Accordingly, with respect to the Suite 300/120 Expansion Space,
the rentable square footage of Suite 300/120 is deemed to be 34,730 square feet
and the Rentable Square Footage of the Building shall be

 

8

--------------------------------------------------------------------------------


 

deemed to be 134,728 square feet.  The foregoing shall not affect the rentable
square footage of, or Tenant’s Pro Rata Share in connection with, any portion of
the Existing Premises.

 

9.11.                     Required Provision.  Landlord shall perform such
alterations to the Property as may be necessary to cause it to comply with
applicable Laws to the extent that such compliance is lawfully required by any
governmental authority in connection with the performance of the Suite 300/120
Tenant Improvement Work or any Outdoor Patio Area Improvements (as defined in
Section 9.14 below); provided, however, that (a) Landlord shall not be required
to perform such alterations to the extent that Tenant is required to do so under
any provision of this Amendment (including Exhibit B) or the Lease, and
(b) nothing in this sentence shall limit any obligation of Tenant to pay or
reimburse Landlord for the cost of such alterations under any provision of this
Amendment (including Exhibit B) or the Lease.

 

9.12                        Parking.  Effective as of the Suite 300/120
Expansion Effective Date, (a) the reference to 310 non-reserved parking spaces
in Section 1 of Exhibit G to the Lease (reflecting previous amendments) is
hereby increased by 81 non-reserved parking spaces to 391 non-reserved parking
spaces, and (b) the reference to 10 reserved parking spaces set forth in
Section 1 of Exhibit G to the Lease (reflecting previous amendments) is hereby
increased by 21 reserved parking spaces (as the “Additional Reserved Charging
Spaces”), as identified on Exhibit D hereto, to 31 reserved parking spaces.  All
of the Additional Reserved Charging Spaces shall be both “Reserved Parking
Spaces” and “Reserved Charging Spaces” for purposes of the Seventh Amendment and
subject to all of the terms and conditions thereof.

 

9.13.                     Supplemental HVAC.  If the Suite 300/120 Expansion
Space is served by any supplemental HVAC unit (a “Unit”), then (a) Tenant shall
pay the costs of all electricity consumed in the Unit’s operation, together with
the cost of installing a meter to measure such consumption; (b) Tenant, at its
expense, shall (i) operate and maintain the Unit in compliance with all
applicable Laws and such reasonable rules and procedures as Landlord may impose;
(ii) keep the Unit in as good working order and condition as existed upon
installation (or, if later, when Tenant took possession of the Premises),
subject to normal wear and tear and damage resulting from Casualty;
(iii) maintain in effect, with a contractor reasonably approved by Landlord, a
contract for the maintenance and repair of the Unit, which contract shall
require the contractor, at least once every three (3) months, to inspect the
Unit and provide to Tenant a report of any defective conditions, together with
any recommendations for maintenance, repair or parts-replacement; (iv) follow
all reasonable recommendations of such contractor; and (v) promptly provide to
Landlord a copy of such contract and each report issued thereunder; (c) the Unit
shall become Landlord’s property upon installation and without compensation to
Tenant; provided, however, that upon Landlord’s request at the expiration or
earlier termination hereof, Tenant, at its expense, shall remove the Unit and
repair any resulting damage (and if Tenant fails to timely perform such work,
Landlord may do so at Tenant’s expense); (d) the Unit shall be deemed (i) a
Leasehold Improvement (except for purposes of Section 8 of the Lease), and
(ii) for purposes of Section 16 of the Lease, part of the Premises; (e) if the
Unit exists on the date of mutual execution and delivery hereof, Tenant accepts
the Unit in its “as is” condition (or in such other configuration and condition
as any existing tenant of the Suite 300/120 Expansion Space may cause to exist
in accordance with its lease), without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) the Unit may connect to the
Building’s condenser water loop (if any), at no additional charge to Tenant for
such connection or for usage thereof (other than as may be allowable as Expenses
under the Lease); and (g) if any portion of the Unit is located on the roof,
then (i) Tenant’s access to the roof shall be subject to such reasonable
rules and procedures as Landlord may impose; (ii) Tenant shall maintain the
affected portion of the roof in a clean and orderly condition and shall not
interfere with use of the roof by Landlord or any other tenants or licensees;
and (iii) Landlord may relocate the Unit and/or temporarily interrupt its
operation, without liability to Tenant, as reasonably necessary to maintain and
repair the roof or otherwise operate the Building.

 

9.14.                     Outdoor Patio Area.

 

A.                                    Effective as of the Suite 300/120
Expansion Effective Date, but subject to the terms of this Section 9.14, Tenant
shall have a revocable (to the extent provided in this Section 9.14) right to
use the area shown on the attached Exhibit E (the “Outdoor Patio Area”) solely
for the purpose of providing an area for the use of its employees and invitees
for outdoor seating and table use, meetings and social gatherings, as well as
similar uses consistent with an outdoor patio area at a first class office
building as may be approved by Landlord in its reasonable discretion from time
to time.  Tenant

 

9

--------------------------------------------------------------------------------


 

may construct improvements in the Outdoor Patio Area (“Outdoor Patio Area
Improvements”) in accordance with the provisions of this Section 9.14.  Tenant
shall not be required to pay Base Rent or Tenant’s Share of Expenses and Taxes
with respect to the Outdoor Patio Area.  Tenant’s right to use the Outdoor Patio
Area shall be exclusive to Tenant, provided that Landlord shall have no
obligation to safeguard the Outdoor Patio Area or prevent unauthorized third
parties from using the Outdoor Patio Area.  Tenant’s use of the Outdoor Patio
Area shall comply with all Laws and the Building Rules and Regulations.

 

B.                                    Tenant, at its expense, may furnish the
Outdoor Patio Area with a reasonable number of tables, chairs and trash
receptacles (collectively, the “Outdoor Furniture”); provided, however, that the
color, design, material, finish, size, location and method of installation of
the Outdoor Furniture shall be subject to Landlord’s prior approval in its sole
and absolute discretion.  No item of Outdoor Furniture shall display any logo or
graphics, and no material component of any item of Outdoor Furniture shall be
made of plastic.  Other than Outdoor Furniture approved by Landlord, Tenant
shall not place any furniture or other personalty in the Outdoor Patio Area. 
Tenant, at its cost, shall (i) keep the Outdoor Patio Area and the Outdoor
Furniture free of trash and litter (except in trash receptacles approved by
Landlord) and otherwise in a sanitary, clean, neat and orderly condition;
(ii) maintain any Outdoor Patio Area Improvements and any Outdoor Furniture in
good condition and repair; and (iii) maintain the appearance of the Outdoor
Patio Area Improvements and Outdoor Furniture.  Without limiting the foregoing,
upon Landlord’s request from time to time, Tenant, at its expense, shall
refurbish or replace any item of Outdoor Furniture or portions of the Outdoor
Patio Area Improvements that Landlord reasonably determines require such
refurbishment or replacement. Landlord shall have no obligation to maintain or
repair the Outdoor Patio Area Improvements; provided, however, that Landlord may
elect to perform any maintenance and repair to the Outdoor Patio Improvements
that Landlord deems appropriate in connection with the upkeep and appearance of
the Project, in which event Tenant shall reimburse Landlord for the actual cost
thereof from time to time upon demand.

 

C.                                    Landlord shall not be required to provide
any services to the Outdoor Patio Area, except that Landlord shall provide
janitorial service, including trash removal, to the Outdoor Patio Area at
intervals reasonably determined by Landlord, and Tenant shall reimburse Landlord
for the cost of such service from time to time within 30 days after demand.  If
Tenant desires electricity to the Outdoor Patio Area, the Outdoor Patio Area
Improvements shall include, at Tenant’s expense, the installation, in a location
designated by Landlord, of an electrical meter approved by Landlord.  Tenant
shall reimburse Landlord, on a monthly basis within 30 days after billing by,
for all electrical costs incurred by Landlord related to the Outdoor Patio Area.
Any failure to furnish, delay in furnishing, or diminution in the quality or
quantity of electrical or janitorial service to the Outdoor Patio Area resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure shall not render Landlord liable to Tenant, constitute a constructive
eviction, excuse Tenant from any obligation hereunder or under the Lease or
result in an event of default by Landlord under the Lease (as amended).

 

D.                                    Any Outdoor Patio Area Improvements shall
be performed by Tenant in accordance with Section 9.03 of the Lease (as amended)
as if the Outdoor Patio Area were part of the Premises; provided, however, that
Landlord shall be permitted to approve, deny or condition its consent to any
such Outdoor Patio Area Improvements in Landlord’s sole and absolute
discretion.  Notwithstanding any contrary provision of the Lease or this
Amendment, (i) any failure of Landlord to approve any proposed Outdoor Patio
Area Improvements, (ii) any condition imposed upon Tenant in connection with
Landlord’s approval, if any, of the proposed Outdoor Patio Area Improvements,
(iii) any delay in Landlord’s approval, if any, of the Outdoor Patio Area
Improvements and/or (iv) any inconvenience suffered by Tenant as a result of any
of the foregoing, shall not subject Landlord to any liability for any loss or
damage resulting therefrom or entitle Tenant to any remedy, credit, abatement or
adjustment of rent or other sums payable under the Lease (as amended).  Without
limiting the foregoing, and notwithstanding any provision of the Lease to the
contrary, (i) Tenant shall pay for (or, at Landlord’s option, perform at
Tenant’s expense) any modifications, repairs or alterations to the Building or
Property that may be necessary for Tenant lawfully to perform the Outdoor Patio
Area Improvements or to use the Outdoor Patio Area as provided herein; and
(ii) Tenant, at its expense, shall obtain any governmental permits and approvals
that may be

 

10

--------------------------------------------------------------------------------


 

required for Tenant lawfully to perform the Outdoor Patio Area Improvements and
to use the Outdoor Patio Area as provided herein (provided, however, that, if
Landlord has approved the proposed Outdoor Patio Area Improvements, Landlord
shall reasonably cooperate with Tenant, at no cost or liability to Landlord, in
executing any permit applications and performing any other ministerial acts that
may be reasonably necessary to enable Tenant to obtain such permits and
approvals).  Without limiting Section 9.03 of the Lease, prior to starting work
on any Outdoor Patio Area Improvements, Tenant shall furnish Landlord evidence
of contractor’s and subcontractor’s insurance in amounts reasonably required by
Landlord and naming Landlord, the managing agent for the Building and other
parties designated by Landlord (or any successor(s)) as additional insureds, and
Tenant shall perform any Outdoor Patio Area Improvements in compliance with any
approved plans and specifications, all Laws and Landlord’s construction
rules and regulations and in a manner that does not impair the Building or the
Property.  Landlord’s approval of Tenant’s plans and specifications shall not
relieve Tenant from any obligation under this Section.  If a change to the
Building or Property or related common areas becomes required under applicable
Law as a result of the installation of the Outdoor Patio Area Improvements,
Tenant, upon demand, shall (x) at Landlord’s option, either make such change at
Tenant’s cost or pay Landlord the cost of making such change, and (y) pay
Landlord a coordination fee equal to 2% of the cost of such change.  In
performing the Outdoor Patio Area Improvements, Tenant shall not use
contractors, services, labor, materials or equipment that, in Landlord’s
reasonable judgment, would disturb labor harmony with any workforce or trades
engaged in performing other work or services at the Building.  Landlord may
elect to perform any Outdoor Patio Improvements prior to Tenant’s commencement
thereof, or may take over and complete construction of any Outdoor Area
Improvements at any time after such commencement if Landlord determines in its
reasonable discretion that Tenant is not completing such Outdoor Patio
Improvements in a diligent and timely manner, is creating or failing to correct
a dangerous or unsightly situation or is causing unreasonable disruption to the
Project, and in either event Tenant shall reimburse Landlord within 30 days
after demand for any costs incurred by Landlord in performing such work, plus a
2% construction management fee.

 

E.                                     Tenant shall cause all Outdoor Patio Area
Improvements and the Outdoor Furniture to be covered by Tenant’s property
insurance required under (and subject to) Sections 14 and 15 of the Lease (as
amended) as if they were, respectively, Leasehold Improvements and personal
property.  Tenant, not Landlord, shall be responsible for restoring any Outdoor
Patio Area Improvements at Tenant’s sole cost in the event of a Casualty or
Taking; provided that Landlord may elect to restore any Outdoor Patio
Improvements prior to Tenant’s commencement of such work, or may take over and
complete restoration of any Outdoor Area Improvements at any time after such
Tenant’s commencement of such work, if Landlord determines in its reasonable
discretion that Tenant is not completing such restoration in a diligent and
timely manner, is creating or failing to correct a dangerous or unsightly
situation or is causing unreasonable disruption to the Project, and in either
event Tenant shall assign any insurance proceeds covering the cost of such work
to Landlord and shall reimburse Landlord within 30 days after demand for any
additional costs incurred by Landlord in performing such restoration work, plus
a 2% construction management fee.

 

F.                                      Tenant shall indemnify, defend, protect,
and hold Landlord and the Landlord Related Parties harmless from any Losses
imposed or asserted by any third party that arise from (i)  use of any Outdoor
Patio Area Improvements by, or any negligence or willful misconduct of, Tenant,
any party claiming by, through or under Tenant, their (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees, agents, contractors, or licensees, or (ii) any breach by Tenant of
any representation, covenant or other term contained in this Section 9.14,
except to the extent such Losses arise from the negligence or willful misconduct
of Landlord or any Landlord Related Party.

 

G.                                    Tenant’s right to the Outdoor Patio Area
shall expire as of the expiration of the Term.  In addition, Tenant’s right to
the Outdoor Patio Area shall terminate if, at any time during the Term (or
renewal thereof), Tenant (1) assigns the Lease (other than in connection with a
Permitted Transfer), or (2) Defaults under any term or condition of the Lease
and such Default is not cured for a period in excess of 90 days (provided that
the foregoing in no event shall be construed to be an extension of any cure
period available to Tenant as provided in the Lease).  Notwithstanding any
provision herein or in the Lease to the contrary, at the expiration or earlier

 

11

--------------------------------------------------------------------------------


 

termination of Tenant’s right to the Outdoor Patio Area, Tenant, at its expense,
shall (x) remove any Outdoor Patio Area Improvements, (y) repair any resulting
damage to the Property, and (z) restore the affected portions of the Property to
its condition existing before the installation of such Outdoor Patio Area
Improvements.  If Tenant fails to complete such removal, repair or restoration
when required, Landlord may do so and Tenant shall reimburse Landlord the
reasonable cost thereof within 30 days after receipt of written request.

 

H.                                   Pursuant to California Civil Code § 1938,
Landlord hereby states that the Outdoor Patio Area has not undergone inspection
by a Certified Access Specialist (CASp) (defined in California Civil Code §
55.52).

 

10.                               Miscellaneous.

 

10.1.                     This Amendment and the attached exhibits, which are
hereby incorporated into and made a part of this Amendment, set forth the entire
agreement between the parties with respect to the matters set forth herein. 
There have been no additional oral or written representations or agreements. 
Tenant shall not be entitled, in connection with entering into this Amendment,
to any free rent, allowance, alteration, improvement or similar economic
incentive to which Tenant may have been entitled in connection with entering
into the Lease, except as may be otherwise expressly provided in this Amendment.

 

10.2.                     Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.

 

10.3.                     In the case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

10.4.                     Submission of this Amendment by Landlord is not an
offer to enter into this Amendment but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Amendment until Landlord
has executed and delivered it to Tenant.

 

10.5.                     Capitalized terms used but not defined in this
Amendment shall have the meanings given in the Lease.

 

10.6.                     Tenant shall indemnify and hold Landlord, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers (other than Cassidy
Turley) claiming to have represented Tenant in connection with this Amendment. 
Landlord shall indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Amendment.  Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

HUDSON PENINSULA OFFICE PARK, LLC,

 

a Delaware limited liability company

 

 

 

By:

Hudson Pacific Properties, L.P.,

 

 

a Maryland limited partnership,

 

 

its sole member

 

 

 

 

By:

Hudson Pacific Properties, Inc.,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

By:

/s/ Mark T. Lammas

 

 

 

 

 

 

Name:

Mark T. Lammas

 

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TENANT:

 

 

 

NETSUITE INC., a Delaware corporation

 

 

 

By:

/s/ Douglas P. Solomon

 

 

 

 

Name:

Douglas P. Solomon

 

 

 

 

Title:

SVP, GC & Secretary

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF EXPANSION SPACE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

As used in this Exhibit B (this “Eighth Amendment Work Letter”), the following
terms shall have the following meanings:

 

(i)                                     “Premises” means the Existing Premises
and the Expansion Space, collectively.

 

(ii)                                  “Eighth Amendment Tenant Improvements”
means all improvements to be constructed in the Premises (including the Existing
Premises) pursuant to this Eighth Amendment Work Letter;

 

(iii)                               “Eighth Amendment Tenant Improvement Work”
means the construction of the Eighth Amendment Tenant Improvements, together
with any related work (including demolition) that is necessary to construct the
Eighth Amendment Tenant Improvements;

 

(iv)                              “law” means Law; and

 

(v)                                 “Agreement” means the amendment of which
this Eighth Amendment Work Letter is a part.

 

1                      ALLOWANCE.

 

1.1                       Allowance.  Tenant shall be entitled to a one-time
tenant improvement allowance (the “Eighth Amendment Allowance”) in the amount of
$1,979,330.00 to be applied toward the Allowance Items (defined in Section 1.2
below).  Tenant shall be responsible for all costs associated with the Eighth
Amendment Tenant Improvement Work, including the costs of the Allowance Items,
to the extent such costs exceed the lesser of (a) the Eighth Amendment
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Eighth Amendment Work Letter.

 

1.2                       Disbursement of Allowance.

 

1.2.1                     Allowance Items.  The Eighth Amendment Allowance shall
be disbursed by Landlord only for the following items (for purposes of this
Exhibit B, the “Allowance Items”):  (a) the fees of the Architect (defined in
Section 2.1 below) and the Engineers (defined in Section 2.1 below), and any
fees reasonably incurred by Landlord for review of the Plans (defined in
Section 2.1 below) by Landlord’s third party consultants; (b) plan-check, permit
and license fees relating to performance of the Eighth Amendment Tenant
Improvement Work; (c) the cost of performing the Eighth Amendment Tenant
Improvement Work, including after hours charges, testing and inspection costs,
freight elevator usage, hoisting and trash removal costs, and contractors’ fees
and general conditions; (d) the cost of any change to the base, shell or core of
the Premises or Building required by the Plans (including if such change is due
to the fact that such work is prepared on an unoccupied basis), including all
direct architectural and/or engineering fees and expenses incurred in connection
therewith; (e) the cost of any change to the Plans or Eighth Amendment Tenant
Improvement Work required by Law; (f) the Coordination Fee (defined in
Section 3.2.2 below); (g) sales and use taxes; and (h) all other costs expended
by Landlord in connection with the performance of the Eighth Amendment Tenant
Improvement Work.

 

1.2.2                     Disbursement.  Subject to the provisions of this
Eighth Amendment Work Letter, Landlord shall make monthly disbursements of the
Eighth Amendment Allowance for Allowance Items and shall authorize the release
of monies for Tenant’s benefit as follows:

 

1.2.2.1           Monthly Disbursements.  On or before the first day of each
calendar month during the performance of the Eighth Amendment Improvement Work
(or such other date as Landlord may designate), Tenant shall deliver to
Landlord:  (i) a request for payment of the Contractor (defined in Section 3.1
below), approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Eighth Amendment Tenant Improvement Work (or
applicable phase thereof), detailing the portion of the work completed and the
portion not completed; (ii) copies of all third-party contracts (including
change orders) pursuant to which the Eighth Amendment Improvement Work has been
performed, including paid invoices from all of Tenant’s Agents (defined in
Section 3.1.2 below) for labor rendered and materials delivered to the Premises
(collectively, the “Construction Contracts”); (iii) executed conditional
mechanic’s lien releases from all of Tenant’s Agents (along with unconditional
mechanic’s lien releases with respect to payments made pursuant to Tenant’s
prior submission hereunder) which shall comply with California Civil Code
§§ 8132 and/or 8134, as applicable; and (iv) all other information reasonably
requested by Landlord.  Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request.  Thereafter,

 

1

--------------------------------------------------------------------------------


 

Landlord shall deliver a check to Tenant, made jointly payable to the Contractor
and Tenant, in the amount of the lesser of (a) the amount requested by Tenant
pursuant to the preceding sentence, less a 10% retention (the aggregate amount
of such retentions for any particular phase to be known as the “Final
Retention”), or (b) the amount of any remaining portion of the Allowance (not
including the Final Retention), provided that Landlord does not dispute any
request for payment based on any failure of the work to comply with the Approved
Construction Drawings (defined in Section 2.3 below) or otherwise to be of the
required quality, or for any other reason.  Landlord’s payment of such amounts
shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as described in Tenant’s payment request.

 

1.2.2.2           Final Retention.  Subject to the provisions of this Eighth
Amendment Work Letter, with respect to each phase of the Eighth Amendment Tenant
Improvement Work, a check for the Final Retention, together with any other
undisbursed portion of the Eighth Amendment Allowance required to pay for the
Allowance Items incurred to date, shall be delivered by Landlord to Tenant
following the latest to occur of (a) the completion of the applicable phase of
the Eighth Amendment Tenant Improvement Work; (b) Tenant’s delivery to Landlord
of (i) properly executed mechanic’s lien releases in compliance with California
Civil Code § 8138, (ii) a certificate from the Architect, in a form reasonably
acceptable to Landlord, certifying that the applicable phase of the Eighth
Amendment Tenant Improvement Work has been substantially completed, and
(iii) evidence that all required governmental approvals required for Tenant to
legally occupy the Premises have been obtained; (c) Tenant’s performance of its
obligations under clause (a) of the third sentence of Section 3.3 below; or
(d) Tenant’s compliance with Landlord’s standard “close-out” requirements
regarding city approvals, closeout tasks, the general contractor, financial
close-out matters, and tenant vendors.

 

1.3                       Excess Eighth Amendment Allowance.  Notwithstanding
any provision herein to the contrary, Landlord shall reimburse Tenant, up to the
lesser of (a) the portion of the Eighth Amendment Allowance that remains unused
by Tenant, or (b) $520,950.00, collectively, for (i) the cost of general office
equipment (such as a facsimile machine or a copy machine), the installation cost
of telephone and computer cabling in the Premises, the purchase and installation
costs of furniture, cabling, voice/data infrastructure and systems, but
expressly excluding any leased equipment or other leasing costs associated
therewith (collectively, the “Eighth Amendment FF&E”) to be located at all times
in the Premises and for use by Tenant in the Premises, (ii) project management
costs in connection with the Eighth Amendment Tenant Improvements, (iii) costs
of installing any Charger Alterations (defined in the Seventh Amendment) to
serve the Additional Reserved Charging Spaces (defined in Section 9.13 below),
and (iv) costs of the Entry Door Sign.  Such reimbursement shall be made by
Landlord upon 30 days written invoice to Landlord, which invoice shall be
supported by Tenant’s paid receipts and/or invoices for such items.  Tenant
hereby acknowledges and agrees that the Eighth Amendment FF&E shall expressly
exclude office supplies (including, without limitation, letterhead and business
cards).  The Eighth Amendment FF&E shall be Tenant’s Property for purposes of
Section 14 of the Lease and shall be subject to the removal and restoration
provisions set forth in Sections 8 and 25 of the Lease.

 

1.4                       Allowance Expiration Date.  Notwithstanding any
contrary provision of this Agreement, if Tenant fails to use a portion of the
Allowance equal to or in excess of $1,026,300.00 by the date that is eighteen
(18) months following the Suite 300/120 Expansion Effective Date (the “Initial
Allowance Deadline”), the then remaining Eighth Amendment Allowance shall be
reduced by an amount equal to the remainder of (a) $1,026,300.00, minus (b) the
portion of the Allowance used by Tenant on or prior to the Initial Allowance
Deadline (the Eighth Amendment Allowance, as so reduced (if at all), being
referred to herein as the “Remaining Allowance”).  Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Remaining
Allowance by the date that is thirty (30) months following the Suite 300/120
Expansion Effective Date (the “Final Allowance Deadline”), the unused amount
shall revert to Landlord and Tenant shall have no further rights with respect
thereto.

 

2                      PLANS.

 

2.1                       Selection of Architect/Plans.  Landlord acknowledges
that Tenant intends to perform the Tenant Improvement Work in separate projects
or phases.  Tenant shall retain RAPT Studios or another architect/space planner
reasonably approved by Landlord (the “Architect”) and engineering consultants
reasonably approved by Landlord (the “Engineers”) to prepare all architectural
plans for the Premises and all engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, life-safety, and sprinkler
work in the Premises.  The plans and drawings to be prepared by the Architect
and the Engineers hereunder shall be referred to herein collectively as the
“Plans.”  All Plans shall (a) comply with the drawing format and specifications
required by Landlord, (b) be consistent with Landlord’s requirements for
avoiding aesthetic, engineering or other conflicts with the design and function
of the balance of the Building, and (c) otherwise be subject to Landlord’s
approval, which shall not be unreasonably withheld.  Tenant shall cause the
Architect to verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base Building plans, and Landlord shall have no
responsibility in connection therewith.  Landlord’s review of the Plans and
approval of the Approved

 

2

--------------------------------------------------------------------------------


 

Construction Drawings shall be for its sole benefit and shall not create or
imply any obligation on the part of Landlord to review the same for Tenant’s
benefit, whether with respect to quality, design, compliance with Law or any
other matter.  Accordingly, notwithstanding any review of the Plans by Landlord
or any of its space planners, architects, engineers or other consultants, and
notwithstanding any advice or assistance that may be rendered to Tenant by
Landlord or any such consultant, Landlord shall not be liable for any error or
omission in the Plans or have any other liability relating thereto.  Without
limiting the foregoing, Tenant shall be responsible for ensuring (x) that all
elements of the design of the Plans comply with Law and are otherwise suitable
for Tenant’s use of the Premises, and (y) that no Tenant Improvement impairs any
system or structural component of the Building, and Landlord’s approval of the
Construction Drawings (defined in Section 2.3 below) shall not relieve Tenant
from such responsibility.

 

2.2                       Space Plan.  Tenant shall cause the Architect to
prepare a space plan or plans for each phase of the Eighth Amendment Improvement
Work, including a layout and designation of all offices, rooms and other
partitioning, and equipment to be contained in the Premises, together with their
intended use (the “Space Plan”), and shall deliver four (4) copies of the Space
Plan, signed by Tenant, to Landlord for its approval.  Landlord shall provide
Tenant with notice approving or reasonably disapproving the Space Plan within
10 business days after the later of Landlord’s receipt thereof or the mutual
execution and delivery of this Agreement.  If Landlord disapproves the Space
Plan, Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and the changes that would be
necessary to resolve Landlord’s objections.  If Landlord disapproves the Space
Plan, Tenant shall cause the Space Plan to be modified and resubmitted to
Landlord for its approval.  Such procedure shall be repeated as necessary
(provided that with respect to any such revision and resubmission of the Space
Plan by Tenant, the 10-business day period set forth above for Landlord’s notice
of approval or disapproval shall be reduced to five (5) business days after
Landlord’s receipt thereof) until Landlord has approved the Space Plan.

 

2.3                       Construction Drawings.  After Landlord approves a
Space Plan, Tenant shall cause the Architect and the Engineers to complete the
architectural, engineering and final architectural working drawings for the
Eighth Amendment Improvement Work (or applicable phase thereof) in a form that
is sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits (collectively, the “Construction Drawings”), and shall
deliver four (4) copies of the Construction Drawings, signed by Tenant, to
Landlord for its approval.  Notwithstanding the foregoing, at Tenant’s option,
the Construction Drawings may be prepared in two phases (first the architectural
drawings, then engineering drawings consistent with the previously provided
architectural drawings), provided that each phase shall be subject to Landlord’s
approval.  Landlord shall provide Tenant with notice approving or reasonably
disapproving the Construction Drawings (or the applicable component thereof)
within 10 business days after the later of Landlord’s receipt thereof or the
mutual execution and delivery of this Agreement.  If Landlord disapproves the
Construction Drawings (or any component thereof), Landlord’s notice of
disapproval shall describe with reasonable specificity the basis for such
disapproval and the changes that would be necessary to resolve Landlord’s
objections.  If Landlord disapproves the Construction Drawings (or any component
thereof), Tenant shall cause the Construction Drawings to be modified and
resubmitted to Landlord for its approval.  Such procedure shall be repeated as
necessary (provided that with respect to any such revision and resubmission of
the Construction Drawings by Tenant, the 10-business day period set forth above
for Landlord’s notice of approval or disapproval shall be reduced to five (5)
business days after Landlord’s receipt thereof) until Landlord has approved the
Construction Drawings (or the applicable component thereof).  Tenant shall not
commence the Eighth Amendment Improvement Work until after the Construction
Drawings are approved by Landlord.  No revision may be made to the approved
Construction Drawings (the “Approved Construction Drawings”) without Landlord’s
prior consent, which shall not be unreasonably withheld.

 

2.4                       Permits.  Tenant shall submit the Approved
Construction Drawings to the appropriate municipal authorities and otherwise
apply for and obtain from such authorities all applicable building permits
necessary to allow the Contractor to commence and complete the performance of
the Eighth Amendment Improvement Work (or applicable phase thereof)
(collectively, the “Permits”).  Tenant shall coordinate with Landlord in order
to allow Landlord, at its option, to take part in all phases of the permitting
process and shall supply Landlord, as soon as possible, with all plan check
numbers and dates of submittal.  Notwithstanding any contrary provision of this
Section 2.4, Tenant, and not Landlord or its consultants, shall be responsible
for obtaining any Permit or certificate of occupancy; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any Permit or certificate of occupancy.  Tenant shall not commence
construction until all Permits are obtained.

 

3                      CONSTRUCTION.

 

3.1                       Selection of Contractors.

 

3.1.1                     The Contractor.  Tenant shall retain a general
contractor (the “Contractor”) to perform the Eighth Amendment Improvement Work. 
The Contractor shall be selected by Tenant, by

 

3

--------------------------------------------------------------------------------


 

notice to Landlord, from a list of general contractors provided by Landlord or
from a list of general contractors provided by Tenant and approved by Landlord. 
Landlord hereby approves of Principal Builders as a general contractor if so
elected by Tenant.  For purposes of this Section 3.1.1, Landlord’s approval of a
proposed general contractor shall not be considered unreasonably withheld if
such general contractor (a) does not have trade references reasonably acceptable
to Landlord, (b) does not maintain insurance as required under the terms of the
Lease, (c) cannot be bonded for the work in an amount equal to 150% of the Final
Costs (defined in Section 3.2.1 below), (d) does not provide current financial
statements reasonably acceptable to Landlord, or (e) is not licensed as a
contractor in the state/municipality in which the Premises is located.  Tenant
acknowledges that the foregoing is not an exclusive list of the reasons why
Landlord may reasonably disapprove a proposed general contractor.

 

3.1.2                     Tenant’s Agents.  All subcontractors, laborers,
materialmen and suppliers used by Tenant (such subcontractors, laborers,
materialmen, and suppliers, together with the Contractor, to be referred to
herein collectively as “Tenant’s Agents”) must be approved by Landlord.  Such
approval shall not be unreasonably withheld; provided, however, that Landlord
may require Tenant to retain certain subcontractors designated by Landlord.

 

3.2                       Construction.

 

3.2.1                     Construction Contract; Final Costs.  Tenant shall not
enter into a construction contract with the Contractor (the “Contract”) unless
it complies with Section 3.2.3 below and has been reviewed and approved by
Landlord, which approval shall not be unreasonably withheld.  Before commencing
construction of any particular phase of the Eighth Amendment Improvement Work,
Tenant shall deliver to Landlord a detailed breakdown of the schedule of values,
by trade, of the final costs that will be or have been incurred, as set forth
more particularly in Section 1.2.1 above, in connection with the performance of
such portion of the Eighth Amendment Improvement Work and that form the basis
for the amount of the Contract (the “Final Costs”).

 

3.2.2                     Landlord’s General Conditions for Tenant Improvement
Work.  The Eighth Amendment Improvement Work shall be performed in a good and
workmanlike manner and in strict accordance with the Approved Construction
Drawings.  Tenant shall cause Tenant’s Agents to submit to Landlord schedules of
all work relating to the Eighth Amendment Improvement Work, whereupon Landlord,
within five (5) business days, shall inform Tenant’s Agents of any necessary
changes thereto, and Tenant shall cause Tenant’s Agents to adhere to such
corrected schedule.  Tenant shall abide by all rules established by Landlord
relating to the performance of the Eighth Amendment Improvement Work, including
rules relating to the use of freight, loading dock and service elevators; any
required shutdown of utilities (including life-safety systems); storage of
materials; and coordination of work with other tenants’ contractors.  In
consideration of Landlord’s coordination of the performance of the Eighth
Amendment Tenant Improvement Work, Tenant shall pay Landlord a fee (the
“Coordination Fee”) in an amount equal to 2% of the Eighth Amendment Allowance.

 

3.2.3                     Warranty of Contractor.  Tenant shall cause the
Contractor to agree to be responsible for (a) the repair, replacement and/or
removal, without additional charge, of any portion of the Eighth Amendment
Improvement Work that is or becomes defective, in workmanship, materials or
otherwise, on or before the date occurring one (1) year after the completion of
the Eighth Amendment Tenant Improvement Work; and (b) the repair of any damage
to the Building and/or Common Areas resulting from such repair, replacement
and/or removal.  Such agreement shall be expressly set forth in the Contract
and, by its terms, shall inure to the benefit of both Landlord and Tenant as
their respective interests may appear, and shall be enforceable by either
Landlord or Tenant.  Upon Landlord’s request, Tenant shall provide Landlord with
any assignment or other assurance that may be necessary to enable Landlord to
enforce such agreement directly against the Contractor.

 

3.2.4                     Insurance Requirements.  Tenant shall carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the Eighth
Amendment Improvement Work, together with such other insurance as Landlord may
reasonably require.

 

3.2.5                     Compliance.  The Eighth Amendment Improvement Work
shall comply in all respects with (i) all applicable Laws; (ii) all applicable
standards of the American Insurance Association (formerly, the National Board of
Fire Underwriters) and the National Electrical Code; and (iii) all applicable
building material manufacturer’s specifications.  Without limiting the
foregoing, if, as a result of Tenant’s performance of the Eighth Amendment
Improvement Work, Landlord becomes required under Law to perform any inspection
or give any notice relating to the Premises or the Eighth Amendment Improvement
Work, or to ensure that the Eighth Amendment Improvement Work is performed in
any particular manner, Tenant shall comply with such requirement on Landlord’s
behalf and promptly thereafter provide Landlord with reasonable documentation of
such compliance.

 

3.2.6                     Inspection by Landlord.  Notwithstanding any contrary
provision of the Lease, Landlord, at any time and without notice to Tenant, may
enter the Premises to inspect the Eighth

 

4

--------------------------------------------------------------------------------


 

Amendment Improvement Work.  Neither Landlord’s performance of such inspection
nor its failure to perform such inspection shall result in a waiver of any of
Landlord’s rights hereunder or be deemed to imply Landlord’s approval of the
Eighth Amendment Improvement Work.  If, by notice to Tenant, Landlord reasonably
identifies any defect in the Eighth Amendment Improvement Work, Tenant shall
promptly cause the Contractor to correct such defect at no expense to Landlord. 
Notwithstanding any contrary provision of this Agreement, if a defect in the
Eighth Amendment Improvement Work so identified by Landlord might adversely
affect any system or structural component of the Building, the curtain wall or
exterior appearance of the Building, or any other tenant’s use of the Building,
or might give rise to liability on the part of Landlord to any third party, then
(a) Landlord, at Tenant’s expense, may take such action (including suspension of
the Eighth Amendment Improvement Work) as Landlord reasonably deems necessary to
correct such defect, and (b) until such defect is corrected, Landlord shall have
no obligation to disburse any portion of the Eighth Amendment Allowance.

 

3.2.7                     Meetings.  Commencing upon execution of this
Agreement, Tenant shall hold weekly meetings with the Architect and the
Contractor regarding the progress of the preparation of Plans, the obtaining of
the Permits, and the performance of the Eighth Amendment Improvement Work.  Such
meetings shall be telephonically or held at a location designated by Landlord
and at a reasonable time of which Tenant shall provide Landlord with at least
three (3) business days’ prior notice.  Landlord may attend such meetings, and,
upon Landlord’s request, Tenant shall cause Tenant’s Agents to attend such
meetings.  Tenant shall cause minutes of such meetings to be prepared and copies
thereof to be delivered promptly to Landlord.  One such meeting per month shall
include a review of the Contractor’s current request for payment.

 

3.3                       Tenant’s Covenants.  Within 10 days after completing
the Eighth Amendment Improvement Work (or applicable phase thereof), Tenant
shall cause a Notice of Completion to be recorded in the office of the Recorder
of the county in which the Building is located, in accordance with California
Civil Code § 3093 or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation.  If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant’s agent for such purpose, at
Tenant’s expense.  Within 30 days after completing each phase of the Eighth
Amendment Improvement Work, (a) Tenant shall cause the Architect and the
Contractor to (i) update the Approved Construction Drawings as necessary to
reflect all changes made to the Approved Construction Drawings during the course
of construction, (ii) certify to the best of their knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below); and (b) Tenant shall deliver to Landlord copies of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises.  For purposes hereof,
“Landlord’s CAD Format Requirements” shall mean (w) the version is no later than
current Autodesk version of AutoCAD plus the most recent release version,
(x) files must be unlocked and fully accessible (no “cad-lock”, read-only,
password protected or “signature” files), (y) files must be in “.dwg” format,
and (z) if the data was electronically in a non-Autodesk product, then files
must be converted into “‘dwg” files when given to Landlord.

 

4                                         MISCELLANEOUS.  Notwithstanding any
contrary provision of this Agreement, if Tenant defaults under this Agreement
before the Eighth Amendment Improvement Work is completed, then (a) Landlord’s
obligations under this Eighth Amendment Work Letter shall be excused, and
Landlord may cause the Contractor to cease performance of the Eighth Amendment
Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Eighth Amendment
Improvement Work.  This Eighth Amendment Work Letter shall not apply to any
space other than the Premises.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF LEASE TERM DATES

 

                             , 20    

 

To:

 

 

 

Re:                             Eighth Amendment (the “Amendment”), dated May 8,
2015, to a lease agreement dated August 2, 2005, between EOP-PENINSULA OFFICE
PARK, L.L.C., a Delaware limited liability company (“Landlord”), and NETSUITE
INC., a Delaware corporation (Tenant”), concerning Suite 120 on the first floor
and Suite 300 on the third floor of the building located at 2955 Campus Drive,
San Mateo, California (collectively, the “Suite 300/120 Expansion Space”).

 

Lease
ID:                                                                         

Business Unit Number:                                                   

 

Dear                                   :

 

In accordance with the Amendment, Tenant accepts possession of the Suite 300/120
Expansion Space and confirms that (a) the Suite 300/120 Expansion Effective Date
is                           , 20      , and (b) the Extended Expiration Date is
                      , 20      .

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.  Please note that, under Section 2.3 of the
Amendment, Tenant is required to execute and return (or reasonably object in
writing to) this letter within five (5) business days after receiving it.

 

 

 

 

“Landlord”:

 

 

 

 

 

EOP-PENINSULA OFFICE PARK, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Agreed and Accepted as
of                  , 20   .

 

 

 

“Tenant”:

 

 

 

NETSUITE INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

OUTLINE AND LOCATION OF

 

ADDITIONAL RESERVED CHARGING SPACES

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OUTLINE AND LOCATION OF OUTDOOR PATIO AREA

 

1

--------------------------------------------------------------------------------